MEMORANDUM **
Antonio Ocampo seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying Ocampo’s application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
We do not consider Ocampo’s contention regarding physical presence because his failure to establish hardship is dispositive.
We are not persuaded that Ocampo’s removal results in the deprivation of his children’s rights. See Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*250ed by 9th Cir. R. 36-3.